—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 28, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause when she walked off the job in the middle of an argument with the employer. Significantly, criticism by a supervisor does not necessarily constitute good cause for leaving one’s employment, even where harsh words are used or the supervisor is perceived as unduly critical (see, Matter of Viruet [McKenzie, McGhee & Harper—Sweeney], 245 AD2d 707). The conflicting testimony concerning the circumstances surrounding claimant’s separation from employment merely raised a credibility issue that the Board was free to resolve in the employer’s favor (see, Mat*865ter of Singh [Sweeney], 247 AD2d 666). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.